Exhibit 10.32.1

 
AMENDMENT NO. 1
TO
COMMON STOCK PURCHASE AGREEMENT


This Amendment No. 1 to Common Stock Purchase Agreement (the “Amendment”) is
made as of August 8, 2008, by and between Cytori Therapeutics, Inc., a Delaware
corporation with its principal executive office located at 3020 Callan Road, San
Diego, CA 92121 (the “Company”), and Olympus Corporation, a Japan corporation
with its principal executive office located at  43-2 Hatagaya
2-chome, Shibuya-ku, Tokyo, Japan (“Purchaser”) (the Company and Purchaser are
referred to collectively as the “Parties”).


WHEREAS, the Parties entered into that certain Common Stock Purchase Agreement
executed as of August 7, 2008 (the “Agreement”) (capitalized terms used in this
Amendment but not defined herein shall have the meaning assigned to them in the
Agreement); and


WHEREAS, Section 13 of the Agreement provides that in the event the final terms
of the Offering to third parties were more favorable than the terms offered to
Olympus in the Agreement, that Olympus would be entitled to adjust the terms of
the Agreement to reflect such more favorable terms; and


WHEREAS, The terms of the Offering were in fact more favorable to the third
parties, and the Parties hereto now agree to amend the terms of the Agreement to
match the more favorable terms provided to such third parties and effectuate the
provisions of Section 13 of the Agreement; and


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions set forth below, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties to this
Amendment hereby agree as follows:


1. Amendments.


a.  
Section 1 (Sale of Stock) of the Agreement shall be deleted in its entirety and
the following inserted in its place:



“1.           Sale of Stock.  Subject to the terms and conditions of this
Agreement, the Company will issue and sell to Purchaser, and Purchaser agrees to
purchase from the Company 1,000,000 unregistered shares of the Company’s Common
Stock (the “Shares”) at a purchase price of US$6.00 per Share for a total of US
$6,000,000 (the “Purchase Price”). The Purchase Price per share reflects the
adjustment to more favorable terms for the Purchaser in accordance with the
terms of Section 13 of this Agreement.
 
(i) Warrants. For each Share purchased above, Olympus shall be issued a five
year Warrant to purchase one half of a Share (a “Warrant Share”) at an exercise
price of $8.50 per Warrant Share, for a aggregate of 500,000 additional Warrant
Shares that may be acquired pursuant to the Warrant. The terms of the Warrant
shall be as contained in the form attached as hereto as Exhibit A.
 
2. Effect of Amendment.  Except as and to the extent expressly modified by this
Amendment, the Agreement shall remain in full force and effect in all
respects.  In the event of a conflict or inconsistency between this Amendment
and the Agreement, the provisions of this Amendment shall govern.


3. Counterparts.  This Amendment may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one instrument. Delivery of
 
 
-1-

--------------------------------------------------------------------------------


 
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic means shall constitute effective delivery.
 
The parties have executed this Amendment No. 1 to Common Stock Purchase
Agreement as of the date first set forth above.
 
COMPANY:
 
CYTORI THERAPEUTICS, INC.
 
/s/ Christopher J. Calhoun        
 
By: Christopher J. Calhoun
 
Title: CEO
 
Address:
3020 Callan Road
San Diego, CA 92121
 
Fax:  US 858-458-0994
 


 
PURCHASER:
 
OLYMPUS CORPORATION
 
/s/ Yasunobu Toyoshima        
 
By: Yasunobu Toyoshima


 
Title: General Manager
 
Address:
43-2 Hatagaya 2-chome
Shibuya-ku, Tokyo
Japan


Fax: Japan 03-3340-2062



 
-2-

--------------------------------------------------------------------------------

 

EXHIBIT A


Warrant

 
-3-

--------------------------------------------------------------------------------

 
